Judgment unanimously affirmed, with costs to the plaintiff, upon authority of Rivara v. Stewart & Co. (204 App. Div. 890; affd., 236 N. Y. 601). We think the questions involved *738in these cross-appeals have been adjudicated in the decisions rendered upon the former appeals from the order denying judgment upon the pleadings. There are no questions of fact involved, and the same arguments now advanced were presented to this court upon the former appeal. It appears from examination of tire points in the Court of Appeals that the same questions were presented upon the appeal to that court. Present —■ Kelly, P. J., Manning, Kelby, Young and Kapper, JJ.